Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/20/2022 has been entered. Applicant’s amendments to the claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/15/2021.	
Claim Status
	Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Michael A. Varco, Reg. No. 59590 on 2/7/2022.
The application has been amended as follows: 
	1. (Currently Amended) An interconnection structure of an integrated circuit semiconductor device, the interconnection structure comprising: 
a first conductive layer on a semiconductor substrate; 
an interlayer insulating layer on the first conductive layer, the interlayer insulating layer including a trench; 
the bottom of the trench; 
a barrier film selectively on the bottom of the trench, sidewalls of the trench, and sidewalls of the via layer in the trench, the barrier film exposing a top surface of the via layer; and 
a second conductive layer inside the trench on the barrier film, the second conductive layer being electrically connected to the first conductive layer through the via layer.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention an interconnection structure of an integrated circuit semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Peng in combination of US 2005/0224986 A1 to Tseng and US 2006/0178002 A1 to Kim) substantially teach some of limitations in claim 1 as indicated in the previous Non-Final Office Action dated on 11/15/2021, but not the limitations of “the barrier film exposing a top surface of the via layer” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-11, they are allowed due to their dependencies of claim 1.
Regarding claim 12, similar to claim 1, the claim 12 includes allowable limitations of “the barrier film exposing a top surface of the via layer”. Therefore, the claim 12 is allowed.
Regarding claims 13-16, they are allowed due to their dependencies of claim 12.
Regarding claim 17, similar to claim 1, the claim 17 includes allowable limitations of “the barrier film does not extend laterally between a top surface of the via layer and a bottom surface of the second conductive layer”. Therefore, the claim 17 is allowed.
Regarding claims 18-20, they are allowed due to their dependencies of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898